Citation Nr: 1107485	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-25 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to November 
1990.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2010 Order of the U.S. Court of Appeals for 
Veterans Claims (Court).

In an April 2009 decision, the Board granted the Veteran's claim 
for entitlement to an initial compensable rating for bilateral 
plantar fasciitis, assigning a 10 percent evaluation effective 
November 16, 2003.  The Veteran appealed the Board's decision to 
the Court.  In a January 2010 Joint Motion for Partial Remand 
(Joint Motion), the Court was asked to vacate the April 2009 
Board decision to the extent that an initial rating in excess of 
10 percent had been denied and remand the appeal to the Board.

In February 2010, the Court issued an Order that granted the 
motion and remanded that part of the Board's decision that denied 
entitlement to an initial evaluation in excess of 10 percent for 
service-connected bilateral plantar fasciitis for compliance with 
the instructions in the Joint Motion.  

Prior to filing her appeal with the Court, the Veteran presented 
testimony before a Decision Review Officer (DRO) at the 
Montgomery, Alabama RO in November 2003.  A transcript of that 
hearing is of record.  The RO in Baltimore, Maryland, currently 
has jurisdiction over the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  Such development would ensure that her due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010), are met.  

When a Veteran claims that her condition is worse than when 
originally rated, and the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, the VA's 
duty to assist includes providing a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  A VA 
compensation and pension (C&P) examination was conducted in March 
2004 and is now almost seven years old.  In light of the 
foregoing, fundamental fairness warrants a more contemporaneous 
VA C&P examination for the purpose of ascertaining the current 
severity of the Veteran's service-connected foot disability.  
Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is her responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, as the consequences of failure to report 
for a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the VA Medical Center in Washington, 
DC, dated since January 2010.

2.  Thereafter, schedule the Veteran for a 
VA foot examination.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the requested examination.  
All necessary tests should be conducted.  

The examiner should identify all residuals 
attributable to the Veteran's service-
connected bilateral plantar fasciitis.

The examiner should indicate whether or not 
there is objective evidence of marked 
deformity such as pronation or abduction, 
pain on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities.

The examiner should determine the degree of 
severity of the Veteran's bilateral plantar 
fasciitis (i.e., moderate, moderately 
severe, or severe).  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.

4.  Finally, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

